United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1356
                         ___________________________

                                 George H. Kalberer

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                                 Teamsters Local 120

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                             Submitted: August 1, 2013
                               Filed: August 8, 2013
                                   [Unpublished]
                                   ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

     George Kalberer appeals from the district court’s1 adverse grant of summary
judgment in his pro se action claiming that his former union breached its duty of fair

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
representation and that it violated the Age Discrimination in Employment Act. The
district court concluded that each of Kalberer’s claims was barred by an applicable
statute of limitations. Upon careful de novo review, see Tusing v. Des Moines Indep.
Cmty. Sch. Dist., 639 F.3d 507, 514 (8th Cir. 2011) (standard of review), we agree
with the district court’s conclusions. Accordingly, we affirm. See 8th Cir. R. 47B.
We also deny Kalberer’s pending motion for “remand.”
                         ______________________________




                                        -2-